779 N.W.2d 496 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Clarence Ward VANCAMP, Jr., Defendant-Appellant.
Docket No. 138761. COA No. 281739.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the March 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.